DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 13, 36, 75, 76, 78, 79, 81-88 and 90 are pending.
Claims 1, 13, 36, 86, 87 and 90 have been withdrawn.
Claims 75, 76, 78, 79, 81-85 and 88 are currently under examination.


35 USC § 102 rejections withdrawn 
The rejections of claims 75, 76, 79, 81 and 82, under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Vincent  et al (WO2013/052745, published 11 April 2013) are withdrawn in view of Applicant’s amendments to claim 75.

The rejections of claims 75, 76 and 81-85 under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS) are withdrawn in view of Applicant’s amendments to claim 75 are withdrawn in view of Applicant’s amendments to claim 75.


35 USC § 103 rejections withdrawn 
The rejection of claims 75, 76, 79 and 81-85 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010) are withdrawn in view of Applicant’s amendments to claim 75.

The rejection of claims 75, 76, 78, 79, 81-85 and 88 under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, IDS, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010 IDS, cited previously) in further view of LoRusso et al (Clin Cancer Res, 19:3078-3087, June 2013) are withdrawn in view of Applicant’s amendments to claim 75 and Applicant’s arguments. 

The rejections of claims 75, 76, 78, 79, 81 and 82 under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) are withdrawn in view of Applicant’s amendments to claim 75.

The rejections of claims 75, 76, 78, 79, 81-85 under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) in further view of Moyo (WO 2013/023043, published 14 February 2013, IDS) are withdrawn in view of Applicant’s amendments to claim 75. 


35 USC § 103 rejections maintained 
The rejections of claims 75, 76, 78, 79, 81-85 and 88 under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, cited previously) in view of Yonesaka et al (J Clin Oncol, 28 (15 Suppl1):e14044, 2010, cited previously) and Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously) in further view of Clark et al (US 9766249, issued 19 September 2017, filed 18 April 2011, cited previously) and LoRusso et al (Clin Cancer Res, 19:3078-3087, June 2013, cited previously) are maintained. 
Vincent disclose measuring expression levels of neuregulin-1 (HRG) and determine the sensitivity of head and neck tumor cells to treatment with anti-ErbB3 antibodies. (paragraphs 8, 9, 29, 57-74:  Examples 4 - 6). Vincent disclose treating head and neck cancer with AV-203 (an anti-ErbB3 antibody) (Example 6; Fig. 20; Table 3). 
Vincent does not specifically disclose does not specifically disclose that HRG protein expression would be assessed as high if the observable soluble HRG concentration is greater than 980 pg/ml.
	Yonesaka disclose that disclose that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml).  
One of ordinary skill in the art would have been motivated to apply Yonesaka’s levels of HRG in plasma levels of cancer patients to Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high because Yonesaka and Vincent both concern measuring levels of HRG protein while Vincent disclose methods for using levels of HRG to predict responsiveness to anti-HER antibodies.  Furthermore, Vincent disclose using protein levels of NRG1 (HRG) to determine thresholds for responsiveness to anti-ErbB3 antibodies (paragraphs 9, 38, 42, 55, 57, 58, 72-77).   It would have been prima facie obvious to combine Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression at a protein level is assessed as high with Yonesaka’s levels of HRG in plasma levels of cancer patients to have a method a method of treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with a locally or advanced head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is greater than 980 pg/ml. It would have been obvious to one of ordinary skill in this art to optimize the predetermined threshold values for HRG to greater than 980 pg/ml. Vincent disclose determining threshold values of HRG for determining response to anti-HER3 antibodies while Yonesaka disclose that that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results
	Neither Vincent nor Yonesaka specifically disclose that the anti-HER3 antibody is used in combination with a HER inhibitor.
Moyo teaches treatment of patient with advanced solid tumors including head and neck cancer with anti-ErBB3 antibodies and cetuximab.   (pages 2 through 7).  Moyo disclose that the antihuman- ErbB3 antibody may be MM-121 (page 8, last paragraph).  Moyo also disclose measuring HRG protein levels in plasma to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB3 antibodies.  (pages 36, 52, 53, 64, 71, 91). 
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of treatment patients with head and neck cancer with anti-ErbB3 antibodies and cetuximab to Yonesaka and Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high because both Moyo and Vincent concern measuring levels of biomarker levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Vincent disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Yonesaka and Vincent’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG protein expression in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high with Moyo’s method of treatment patients with head and neck cancer with anti-ErbB3 antibodies and cetuximab to have a method of treating a human subject harboring a head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody along with cetuximab to a human subject diagnosed with a head and neck cancer.
	Neither Vincent, Yonesaka, nor Moro specifically disclose that HRG expression is assessed using an FDA approved test or that the anti-HER3 antibody is patritumab.
Clark disclose measuring protein expression in head and neck cancer using a Luminex to detect cancer biomarkers in serum (column 5, lines 52 to column 6, line 55; column 10 lines 24-37; column 23, lines 30-41).
	One of ordinary skill in the art would have been motivated to apply Clark’s use of Luminex to measure protein levels in head and neck cancer to Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck cancer comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at a protein level is assessed as high because Clark, Vincent and Moyo concerned the detection of tumor markers in serum.  It would have been prima facie obvious to combine Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck cancer with Clark’s Luminex assay to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level using Luminex in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG protein expression is assessed as high.
	LoRusso disclose the treatment of patients with advanced solid tumors including head and neck cancer with U3-1287 (patritumab) (page 3080, 2nd column; page 3083, 2nd column; Table 1). LoRusso disclose that patients had prior chemotherapy (Table 1).
One of ordinary skill in the art would have been motivated to apply LoRusso’s treatment of head and neck cancer with patritumab to Vincent, Moyo and Yonesaka’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody MM-121 to a human subject whose HRG protein expression is assessed as high because LoRusso,  Vincent and Moyo  teach the treatment of head and neck cancer with anti-HER3 antibodies. It would have been prima facie obvious to substitute LoRusso’s human anti-HER3 antibody patritumab for Moyo’s human anti-HER3 antibody MM-121 to have a  method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at a protein level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody patritumab to a human subject whose HRG protein expression is assessed as high.

Applicant argues that Yonesaka does not teach or suggest a head and neck cancer with the recited protein level of HRG, but rather allegedly discloses a different type of cancer and an HRG quantification from a different type of sample. Applicant argues that MPEP § 2143.0l(IV) instructs, "[a] statement that ... all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of bviousness," yet that is the type of reasoning on which the present rejection relies.  Applicant argues that the reliance on Yonesaka does no more than suggest this element was "individually known" in a different context and in a different cancer. Applciant argues that is not a "suggestion of all limitations in a claim," as
required by MPEP § 2143. 
Applicant further argues that Yonesaka explicitly suggests that "HRG plasma level was significantly elevated following acquired resistance to cetuximab. Applicant argues that Yonesaka suggests cetuximab will not be effective in treating colon cancer patients with high levels of plasma HRG. Applicant argues that this teaching from
Yonesaka is inconsistent for combining with Moyo, which the Office Action alleges,
"teaches treatment of patient with advanced solid tumors including head and neck cancers with anti-ErBB3 antibodies and cetuximab." Applicant argues that a person of ordinary skill reading Yonesaka would not be motivated to use cetuximab as part of a combination therapy to treat a different cancer that expresses high levels of HRG. See Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (The Examiner must show that "a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention."). Nor would the person of ordinary skill possess the requisite reasonable expectation of success of treating a head and neck cancer based on this cited combination of references.
Applicant’s arguments have been considered but are not persuasive. Vincent discloses that levels of neuregulin-1 (HRG)  correlated with the sensitivity of a tumor to treatment with an ERBB3 inhibitor (paragraph 8).  Vincent further disclose that 
an neuregulin-1 (HRG)  score equal to or above the threshold score indicates that the tumor is likely to be sensitive to treatment with an ERBB3 inhibitor, e.g., an anti-ERBB3 antibody (Id). Thus, based on Vincent one of ordinary skill in the art would treat a subject with head and neck cancer having elevated expression of HRG with an anti-HER3 antibody. 
Vincent disclose using protein levels of NRG1 (HRG) to determine thresholds for responsiveness to anti-ErbB3 antibodies (paragraphs 9, 38, 42, 55, 57, 58, 72-77). One of ordinary skill in the art would have looked to other conditions having elevated levels of HRG to evaluate whether an expression level of HRG is elevated in patients with head and neck cancer. Yonesaka disclose that disclose that patients with metastatic colorectal cancer had HRG levels in plasma from 274 to 17,260 pg/ml with a median of 2,002 pg/ml). 980 pg/ml would be within the mid-range of elevated expression levels of HRG in a disease condition. 
Determining expression levels of HRG to optimize specificity and sensitivity to treatment with anti-HER3 antibodies are within the realm of one of skill in the art.  As discussed previously, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	One of ordinary skill in the art would have had a reasonable expectation of success because measuring expression levels of biomarkers for optimizing specificity and sensitivity to therapies was well known in the art.  Absent unexpected results it would have been obvious to administering an anti-HER3 antibody to a human subject diagnosed with head and neck cancer, whose HRG gene expression at a protein
level of HRG in a sample of the head and neck cancer obtained from the subject is assessed as high determined to be higher than 980 pg/mL.


Summary
Claims 75, 76, 78, 79, 81-85 and 88 stand rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642